Citation Nr: 1523367	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  05-28 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for lumbosacral strain, rated 40 percent disabling.

2.  Entitlement to a higher evaluation for peripheral neuropathy of the right lower extremity, rated 10 percent disabling.

3.  Entitlement to a higher evaluation for peripheral neuropathy of the left lower extremity, rated 10 percent disabling.  

4.  Entitlement to service connection for a cervical spine condition, including as secondary to lumbosacral strain.  

5.  Entitlement to service connection for headaches, including as secondary to a cervical spine condition.  

6.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to June 1994.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Specifically, in a September 2003 rating decision the RO denied an increase above the 40 percent rating currently assigned for the lumbosacral strain disability.  The Board in February 2008 remanded this issue, and by a June 2010 decision the RO granted separate 10 percent ratings for radiculopathy in each lower extremity, associated with the service-connected lumbosacral strain.  Upon these three increased rating issues returning to the Board, the Board in August 2011 remanded them for additional development; they now return to the Board for further review.  Both the RO in its June 2010 decision and the Board in the August 2011 remand interpreted the separately rated peripheral neuropathy of each lower extremity as intertwined with the appealed claim for a higher evaluation for lumbosacral strain, and hence considered all three issues to be on appeal.  They remain on appeal at the present time.  

For the sake of clarity, the Board has herein separately listed the issues of entitlement to increased evaluation for left and right lower extremity radiculopathy, as distinct from the issue of entitlement to increased rating for lumbosacral strain, despite their having been listed as one issue in the Board's August 2011 remand.  They are also listed separately in the Supplemental Statement of the Case (SSOC) issued by the RO in December 2014.  

The appeal also arises from a May 2013 RO decision denying service connection for a cervical spine condition (then characterized as a neck condition) and headaches, and denying a request to reopen a claim for service connection for PTSD.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the course of the present appeal, by a VA Form 9 submitted in March 2015, the Veteran requested a video conference hearing before a Veterans Law Judge at the Board.  While the Veteran had previously requested a Travel Board hearing, this request was cancelled by the Veteran in March 2011.  The 2015 request is in the course of appeal of the more recent issues stemming from the May 2013 RO decision.  However, the Veteran should be afforded the opportunity to address all his issues on appeal at the requested Board video conference hearing.  38 C.F.R. § 20.700 (2014) (a Board hearing is to be granted upon request); but see 38 C.F.R. § 20.704(c) (2014) (an additional opportunity for a Board hearing to be granted upon a showing of good cause for failing to appear for a prior hearing).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at the earliest available opportunity.  Notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




